Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Application has been afforded special status for Prioritized Examination (Track I ) on October 26, 2019. 
	This action is in response to the papers filed on February 16, 2021. Claims 1-9 are currently pending. Claims 1, 4, 5 and 9 have been amended by Applicants’ amendment filed on 2-16-2021. No claims were added or canceled by Applicants’ amendment filed on 2-16-2021.
Therefore, claims 1-9 are currently under examination to which the following grounds of rejection are applicable. 
Priority
This Application is a divisional of US Patent Application 16/529,029 filed August 1, 2019 which  claims priority  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to us-provisional-applications 62/713,264, filed August 1, 2018; 62/713,278, filed August 1, 2018; 62/713,310 filed August 1, 2018; and 62/713,323 filed on August 1, 2018.  Thus, the earliest
possible priority for the instant application is August 1, 2018.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
                                    Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 1, 4, 5 and 9, the rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Claim Rejections - 35 USC § 112(a) –New matter
In view of Applicants amendment of claim 1 to recite "a recombinantly modified NK-92® cell stably transfected with a plasmid expressing a quadri-cistronic CCR7, CD16, ER-IL2 and CD19 CAR", the rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. have been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 
	
                                  Claim Rejections - 35 USC § 103              In view of Applicants amendment of claim 1 to recite “wherein the sequence encoding the CD19 CAR has at least 90% identity to SEO ID NO:25”, the rejection of claims 1-4 under 35 U.S.C. 103(a) as being unpatentable over  Ma et al. (US Patent Application 15/739596;  Citations are from US Pub. 2018/0187149; of record)  in view of Somanchi et al., (BLOOD, 2002;  VOLUME 119, NUMBER 22; pp. 5164-5172) as evidenced by Engelhard et al., (WO2003035837; Score search result SEQ ID NO:1; Result No.3; of record) and further in view of Lee et al.,  (US Pub 2018/0193383; publication date July, 12 2018; See Score search results for SEQ ID NO:2; Result 2; of record) and Nakamura et al (WO2003084570; See Score search results for SEQ ID NO:12 ) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

***
            In view of Applicants amendment of claim 1 to recite,  “wherein the sequence encoding the CD19 CAR has at least 90% identity to SEO ID NO:25” and the amendment to claim 5 to claim 5 under 35 U.S.C. 103(a) as being unpatentable over  Ma et al. (US Patent Application 15/739596;  Citations are from US Pub. 2018/0187149; of record)  in view of Somanchi et al., (BLOOD, 2002;  VOLUME 119, NUMBER 22; pp. 5164-5172) as evidenced by Engelhard et al., (WO2003035837; Score search result SEQ ID NO:1; Result No.3; of record) and further in view of Lee et al.,  (US Pub 2018/0193383; publication date July, 12 2018; See Score search results for SEQ ID NO:2; Result 2; of record) and Nakamura et al (WO2003084570; See Score search results for SEQ ID NO:12 ) as applied to claim 1 above, and further in view of Boissel et al., (WO 2019226708; filing priority to provisional application 62/674,936; filed on May 22, 2018; Score sera results for SEQ ID NO:41; results No. 1) has been withdrawn. 
	Applicants’ arguments are moot in view of the withdrawn rejection. 

***
In view of Applicants amendment of claim 1 to recite,  “wherein the sequence encoding the CD19 CAR has at least 90% identity to SEO ID NO:25”, the rejection of claim 7 under 35 U.S.C. 103(a) as being unpatentable over  Ma et al. (US Patent Application 15/739596;  Citations are from US Pub. 2018/0187149; of record)  in view of Somanchi et al., (BLOOD, 2002;  VOLUME 119, NUMBER 22; pp. 5164-5172) as evidenced by Engelhard et al., (WO2003035837; Score search result SEQ ID NO:1; Result No.3; of record) and further in view of Lee et al.,  (US Pub 2018/0193383; publication date July, 12 2018; See Score search results for SEQ ID NO:2; Result 2) and Nakamura et al (WO2003084570; See Score search results for SEQ ID NO:12 ) as applied to claim 1 above, and further in view of Anderson et al (WO2019226521; filing priority 22-MAY-2018; See Score search results for SEQ ID NO:26, Result No. 7) has been withdrawn. 


***
In view of Applicants amendment of claim 1 to recite,  “wherein the sequence encoding the CD19 CAR has at least 90% identity to SEO ID NO:25”, the rejection of claim 8 under 35 U.S.C. 103(a) as being unpatentable over  Ma et al. (US Patent Application 15/739596;  Citations are from US Pub. 2018/0187149; of record)  in view of Somanchi et al., (BLOOD, 2002;  VOLUME 119, NUMBER 22; pp. 5164-5172) as evidenced by Engelhard et al., (WO2003035837; Score search result SEQ ID NO:1; Result No.3; of record) and further in view of Lee et al.,  (US Pub 2018/0193383; publication date July, 12 2018; See Score search results for SEQ ID NO:2; Result 2) and Nakamura et al (WO2003084570; See Score search results for SEQ ID NO:12 ) as applied to claim 1 above, and further in view of Bessette et al (WO2019152513; filing priority 31-JAN-2018; See Score search results for SEQ ID NO:14, Result No. 3) or Klingemann et al . (US Pub 2018/0258397; filing priority March 8, 2017;See Score search results for SEQ ID NO:14; Result 1) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

***
In view of Applicants amendment of claim 1 to recite,  “wherein the sequence encoding the CD19 CAR has at least 90% identity to SEO ID NO:25”, the rejection of claim 9 under 35 U.S.C. 103(a) as being unpatentable over  Ma et al. (US Patent Application 15/739596;  Citations are from US Pub. 2018/0187149; of record)  in view of Somanchi et al., (BLOOD, 2002;  VOLUME 119, NUMBER 22; pp. 5164-5172) as evidenced by Engelhard et al., (WO2003035837; Score search result SEQ ID NO:1; Result No.3; of record) and further in view SEQ ID NO:41; results No. 1), Morris et al., (WO2003008583 ; See Score search results for SEQ ID NO: 1, Results No. 6 ), Anderson et al (WO2019226521; filing priority 22-MAY-2018; See Score search results for SEQ ID NO:26, Result No. 7 ), and Bessette et al (WO2019152513; filing priority 31-JAN-2018; See Score search results for SEQ ID NO:14, Result No. 3) or Klingemann et al . (US Pub 2018/0258397; filing priority March 8, 2017;See Score search results for SEQ ID NO:14; Result 1) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



A method of treating a cancer or reducing cancer metastasis in a subject in need thereof, the method comprising:
administering to the subject a therapeutically effective amount of natural killer-92 (NK-92) cells transfected with a recombinant quadricistronic nucleic acid, wherein the NK-92 cells have American Type Culture Collection (ATCC) deposit number CRL-2407, wherein the recombinant quadricistronic nucleic acid includes a sequence encoding a cluster of differentiation 19-chimeric antigen receptor (CD19-CAR), a C-C chemokine receptor type 7 (CCR7), a cluster of differentiation 19 (CD16) 158V variant having an amino acid sequence of SEQ ID NO: 12, and an endoplasmic reticulum directed Interleukin-2 ( erIL-2), and expresses CD19-CAR, the CCR7, the CD16 158V variant, and the erIL-2, wherein the sequence encoding the CD19 CAR comprises the nucleotide sequence of  SEO ID NO:25, wherein expression of the CCR7 enables the recombinant NK-92 cell to migrate towards CCL21 and/or CCL19; and wherein administration treats the cancer, or reduces cancer metastasis in the subject, 
 	does not reasonably provide enablement for other CD19 CAR nucleotide sequences having at least 90% identity to SEO ID NO:25 or variants thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This is a new rejection necessitated by amendment of the claims in the responses filed 2/16/2021.
Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by amendment of the claims in the responses filed 2/16/2021.

Applicants claim a genus of nucleotide sequences encoding a polypeptide exhibiting  CD19CAR  activity and nucleotide variants having 90% sequence identity to the nucleotide of SEQ ID N:10. Applicants disclose a single nucleotide sequence of SEQ ID NO:19 encoding a CD19CAR. The claims read on a broad genus of nucleotide sequences encoding CD19CAR peptides (not limited human anti scFv CD19 peptides) and variants having 90% sequence homology to the nucleotide of SEQ ID NO:25 with the contemplated function of recognizing CD19 on cancer cells and lysing said cancer cells so as to treat a cancer or reduce cancer metastasis in a subject.
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is 
While one of skill in the art can readily envision numerable species of nucleic acid sequences that are at least a given % identity to a reference nucleotide sequence and that encode a polypeptide at least a given % identity to a recited reference amino acid sequence, one cannot envision which of these also encode a polypeptide with a specified activity. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the reference amino acid sequence, he would be no more able to say whether it encoded a human factor IX than if the nucleotide sequence encoded a polypeptide that was only 10% identical to the reference polypeptide sequence. Nor would he be able to say whether the sequence existed in nature.
In the instant case, applicants only disclose the nucleotide of SEQ ID NO:25 encoding the anti CD19 CAR comprised in the plasmid expression cassette pNKAT-CCR7-CD19CAR-CD16-ERIL2 of 9610 bp, comprising a nucleic acid encoding a CD19-CAR, a CCR7, a CD16 158V variant of SEQ ID NO:12 , and the erIL-2. The recombinant construct is also referred as "Quadricistronic Vector”. This construct is used to stably transfect NK-92® cells at a single insertion position (paragraph [0052]; figures 10 and 11). 

    PNG
    media_image1.png
    175
    753
    media_image1.png
    Greyscale

The Specification discloses the wild-type NK-92® cell line is also identified as the "aNK". "ML4" is the aNK cell line transfected with a nucleic acid construct encoding CCR7 operably linked to a promoter (i.e. Mi-aNK) and "P2" is the aNK cell line transfected with a nucleic acid construct that encodes CCR7, CD16, ER-IL2 and CD19 CAR (i.e. Mi-T-haNK). (paragraph [0054]).  Figure 12 shows cell surface expression of CCR7, CD16, and CD19 CAR in P2 relative to control aNK cell line and ML4 only expressing CCR7. 

    PNG
    media_image2.png
    307
    783
    media_image2.png
    Greyscale

Additionally, the Specification refer NK-92® cells or "aNK" transfected with the "Quadricistronic Vector” that encodes CCR7, CD16, ER-IL2 and CD19 CAR as Mi- T-haNK; and  R7-19.1 cells [“We have created chemokine responsive NK-92® cells expressing a CD19-CAR, CCR7, CD16.158V, and ERIL-2 (i.e. R7-19.1 cells), based on the t-haNK platform] (paragraphs [0235], [0239]). Figure 14 illustrates infiltration of  Mi- T-haNK that are transfected with CCR7, CD16, ER-IL2 and CD19 CAR, where 3 out of 4 mice treated exhibit that  Mi- T-haNK infiltrated toward CCL19-expressing tumors, relative to control cells displaying similar infiltration towards  CCL19-expressing tumors and CCL19-expressing tumors (e.g., K562 and K-19 tumors)(paragraphs [0056][0219]). The specification teaches that treatment with R7-19.1 cells conveyed significantly greater survival benefits than CD19 t-haNK cells (paragraph [0240]) relative to the non-CCR7 -expressing CD19 t-haNK cells (NK-92® [anti-CD19-CAR, CD16.158V, ERIL-2]) used as the control NK cell line (paragraphs [0236]; [0239]).
	The Specification teaches at paragraph [0154] expression vectors comprising a nucleic acid with at least 90%, identity to the nucleotide of  SEQ ID NO:25 encoding CD19 CAR. However, this disclosure may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site of the anti-CD19 CAR must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues of the peptides containing in the binding domain. Therefore substitution (e.g., additions) of non-essential residues can often destroy activity or prevent the anti-CD19 CAR encoded by the nucleotide of SEQ ID NO:25 from interacting properly with its binding ligand on cancer cells. There is not structure/function relationship taught at all for anti-CD19 CAR peptides encoded by nucleic acid sequences having 90% sequence affinity to the nucleotide of SEQ ID NO:25. The Specification is silent about peptides variants of CD19 CAR encoded by nucleotides sequences having 90% sequence affinity to the nucleotide of SEQ ID NO:25 able to retain full or even partial activity. Neither applicants nor the prior art disclose other nucleotide sequences having 90% sequence identity with SEQ ID NO:25 and encoding a functional  CD19 CAR.  
Id. at Section 4. Moreover, owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, there is no representative number of antibodies for the entire genus/genera of the instant claims or genera discussed above, barring evidence to the contrary. This is because the entire genus must be sufficiently represented. Yet, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs. This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. For example, Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein . result No. 8 ) 

    PNG
    media_image3.png
    383
    773
    media_image3.png
    Greyscale


. result 9). However, Lee et al., does not teach how the 12% variance with nucleotides 1 -965 of SEQ ID NO:25 affect binding of the encoded CD19-CAR to a target cell.
 
    PNG
    media_image4.png
    828
    761
    media_image4.png
    Greyscale



AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Therefore, for any antibody genus, the entire genus cannot be sufficiently represented by any amount of species. The technology is too unpredictable to predict all structures covered by said genus of antigen binding domains. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed. Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of the genera of CAR nucleotide sequences having at least 90% identity to SEO ID NO:25 or variants thereof as broadly claimed. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genera claimed. 
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved. 
In Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991), the court ruled that a claim to a large genus of possible genetic sequences encoding a protein with a 
To put the situation in perspective, the claims encompass any nucleotide sequence having 90% sequence homology to the nucleotide of SEQ ID NO:25 of 1152 nucleotides  in length. That 90% variance results in a situation in which even if a 118 contiguous nucleotide region is independently varied among 4 naturally occurring nucleotides, there would be 7.06 x 1051   (4118) different possible molecules. In fact, since the variation could occur anywhere within the nucleotide of SEQ ID NO:25, the actual number of different possible nucleotide sequences is orders of magnitude greater than 7.06 x 1051    .

   35 U.S.C. 112, 4th paragraph 
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this regard, claim 4 depends on claim 1, which is directed to a recombinant quadricistronic nucleic acid encoding the 

Conclusion
Claims 1-4 and 6-9 are rejected.
Claim 5  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633